In re Robinson, Alicia Denise et al.; Lawson, Alicia Denise Robinson; — Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. E, No. 553123; to the Court of Appeal, Fifth Circuit, No. 00-C-1184.
Granted. The judgment of the trial court denying plaintiff pauper status is reversed. Plaintiff is granted pauper status. See La. Code Civ.P. art. 5171; Benjamin v. National Super Markets, Inc. 351 So.2d 138, 140-141 (La.1977). Case remanded to the trial court for further proceedings.
VICTORY, J., would deny the writ.